Dismissed and Memorandum Opinion filed May 5, 2005








Dismissed and Memorandum Opinion filed May 5, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00036-CR
NO.
14-05-00037-CR
____________
 
DANIEL GUY LEGGETT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
 Harris County, Texas
Trial Court Cause Nos. 1011193
& 1011194 
 

 
M E M O R A N D U M   O P I N I O N




In cause number 1011193, appellant entered a guilty plea to
delivery of a controlled substance, oxycodone. 
In cause number 1011194, appellant entered a guilty plea to delivery of
a controlled substance, alprazolam  In
accordance with the terms of plea bargain agreements with the State, the trial
court sentenced appellant on December 28, 2004, to confinement for three years
in the Institutional Division of the Texas Department of Criminal Justice in
cause number 1011193 and six months= confinement in a state jail facility
for cause number 1011194, to run concurrently. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  
The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we order appeals dismissed.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 5, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).